Citation Nr: 0215859	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  96-05 500A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of cancer of 
the larynx as a result of inservice radiation treatment.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to November 
1946 and from September 1950 to July 1952.  This matter came 
to the Board of Veterans' Appeals (Board) on appeal from a 
July 1995 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In 
March 1998 the Board remanded the case for further 
development.  The requested development has been completed 
and the case has been returned to the Board for further 
appellate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Cancer of the veteran's larynx, and its residuals, are 
etiologically related to exposure to ionizing radiation 
during service.


CONCLUSION OF LAW

Cancer of the larynx due to exposure to ionizing radiation, 
and its residuals, were incurred as a result of the veteran's 
service.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 
1991 & West Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.311 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  

At the outset of the veteran's claim, he was informed of the 
evidence necessary to substantiate his claim.  The January 
1996 Statement of the Case provided notice to the veteran of 
the evidence of record regarding his claim and why this 
evidence was insufficient to award the benefits sought.  In 
March 1998, the board remanded the veteran's claim for 
further development.  The September 1998 and July 2002 
Supplemental Statements of the Cases also provided him notice 
of what evidence was of record regarding his case and why it 
was insufficient to award the benefit he sought.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Factual Background

The veteran's service medical records for his first period of 
service revealed no complaints, findings, treatment or 
diagnoses associated with a sore throat.  An April 1944 
enlistment physical examination related that he had undergone 
a tonsillectomy and adenoidectomy in 1930.  During his second 
period of service, treatment records he complained of 
recurrent tonsillitis in December 1951.  A February 1952 
treatment record found that he continued to have recurrent 
sore throat three weeks after X-ray treatment.  

During a December 1967 VA compensation examination, the 
veteran reported no problems with his throat, indicating he 
had been treated for sore throats in service, but had no 
problems with his throat since his tonsils were removed a 
second time in 1958.

January and February 1979 VA treatment records show the 
veteran complained of a dry throat and was assessed with 
pharyngitis, rule out abscess.

VA treatment records, dating from August 1985 to November 
1994, show that the veteran was hospitalized in August 1985 
with a long history of hoarseness of the voice.  He gave a 
history of three radiation treatments for tonsillitis in 
September 1952.  He underwent a microsuspension laryngoscopy 
and stripping of the right vocal cord.  The biopsy showed 
squamous cell carcinoma in situ without any invasion.  In 
November 1985 he underwent another microsuspension 
laryngoscopy biopsy and laser ablation of the right vocal 
cord lesion.  Subsequent follow-up treatment records through 
November 1994 show intermittent complaints of chronic 
hoarseness, chronic submandibular pain, discomfort with 
swallowing and dry mouth.  Several treatment records also 
note scarring and erythema on the right true vocal cord.  
There was no evidence of recurrence of the laryngeal cancer.

The veteran complained of a constant sore throat, dry throat 
and mouth and chronic nasal obstruction with mucoid 
rhinorrhea at his January 1995 VA mouth and throat 
examination.  The examiner noted that the veteran's voice was 
quite coarse in quality, but he had no respiratory problems.  
There was evidence of decreased saliva production with a dry 
mouth and throat.  Examination of the larynx revealed mild 
erythema of the right true vocal cord with no masses present.  
He had good motion of both vocal cords and there were no 
appreciated glottis abnormalities.  The diagnoses were 
xerostomia with a history of previous radiation therapy and 
history of non-evasive laryngeal cancer with no current 
recurrence.  

During his April 1996 personal hearing, the veteran testified 
that he was given X-ray treatment for his tonsils in Tokyo 
General Hospital in service.  The X-ray treatment was through 
his mouth into his throat.  He began to have problems with 
his throat in 1979.  He testified that he continued to have 
dryness in his throat with a ticklish feeling.  He sucked on 
hard candy to help his voice return to normal, rather than 
sounding hoarse.

A May 1996 VA nose and throat examination report shows the 
veteran's relevant history and his complaints of hoarseness 
since his operations in 1985 and intermittent submandibular 
gland pain.  Examination of the larynx revealed the left cord 
to be slightly more erythematous than the right cord.  There 
was some evidence of pressed larynx with a large glottic 
chink.  Both vocal cords moved normally and there was no 
evidence of recurrence of the cancer of the larynx.  The 
examiner observed that the veteran had pressed larynx and 
some scarring of the vocal cords secondary to the in situ 
cancer and its treatment.  The examiner opined that the 
combination of these two things was causing the veteran's 
hoarseness.  He further opined that it was unlikely that the 
veteran's prior radiation treatments caused his vocal cord 
disease.

John Y. Kalucis, M.D., in a May 1996 letter, indicated that 
the veteran was seen in office twice, in November 1978 with 
complaints of a sore throat and in November 1983 with 
complaints of hoarseness.  The respective diagnoses were 
hyperemic with dry throat and normal vocal cords.

A May 1997 VA memorandum from the chief of otolaryngology 
section recounted the veteran's history and proffered the 
physician's opinion that the evidence was inadequate to 
suspect that the veteran's tonsil irradiation was the cause 
of his laryngeal cancer.

In October 1998, the veteran submitted a newspaper article 
indicating that the National Cancer Institute found that 
Americans who received past X-ray treatment of the head and 
neck might be at risk for developing thyroid cancer.

A March 2000 VA Memorandum from the Chief Public Health and 
Environmental Hazards Officer, to the Director of 
Compensation and Pension Service noted that the veteran 
received X-ray treatment to his tonsils in January 1952 for 
recurrent tonsillitis.  Although no radiation dose was 
identified, an informal discussion with the Chief of 
Radiation Oncology, indicated the veteran probably received 
an estimated dose of above 100 rads and possibly may have 
received a dose of more than 1000 Roentgens.  Although the 
Committee on Interagency Radiation Research and Policy 
Coordination Science Panel Report did not provide screening 
doses for cancer of the larynx, in light of the veteran's 
estimated high radiation dose, the physician opined that it 
is likely that his laryngeal cancer involving the vocal cord 
was attributed to his exposure to ionizing radiation in 
service.  

Later that month, a letter from the Director of Compensation 
and Pension Service, noted that the opinion from the Under 
Secretary, in light of the veteran's estimated high radiation 
dose, was that it was likely that his laryngeal cancer 
involving the vocal cord could be attributed to exposure to 
ionizing radiation in service.  

A June 2000 Addendum to a reported VA compensation visit in 
May 2000 (not of record and not addressed in the subsequent 
Supplemental Statement of the Case) noted the veteran's 
relevant history and current complaints of some intermittent 
dysphonia and intermittent odynophagia without dysphagia, 
otalgia or weight loss.  Examination revealed no palpable 
masses in the neck, or evidence of congestion in the nasal 
passages.  There were no pharyngeal or laryngeal 
abnormalities.  The impression showed evidence of remote 
cancer in situ of the right true vocal cord with no current 
evidence of laryngeal cancer fifteen years post therapy.  
There was no history of nasal or sinus problems.  

Analysis

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways. First, there are diseases 
that are presumptively service connected in radiation-exposed 
veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d).  Second, direct service connection can be 
established under 38 C.F.R. § 3.303(d) by "show[ing] that the 
disease or malady was incurred during or aggravated by 
service," a task "which includes the difficult burden of 
tracing causation to a condition or event during service."  
Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  
Thus, the Board must not only determine whether the veteran 
has a disability which is recognized by VA as being 
etiologically related to exposure to ionizing radiation, but 
must also determine whether his disability is otherwise the 
result of active service.  In other words, the fact that the 
veteran may not meet the requirements of a presumptive 
regulation would not in and of itself preclude him from 
establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation.  Third, service connection can be 
established under 38 C.F.R. § 3.303(d) with the assistance of 
the procedural advantages prescribed in 38 C.F.R. § 3.311, if 
the condition at issue is a radiogenic disease.

Initially, the Board notes that laryngeal cancer is not one 
of the presumptive diseases for radiation- exposed veterans 
under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d)(2).  Moreover, the term "radiation-exposed 
veteran" is defined, as a veteran who, while serving on 
active duty, participated in a "radiation-risk activity."  
Under the statute and regulation, the term "radiation-risk 
activity" means onsite participation in a test involving the 
atmospheric detonation of a nuclear device, the occupation of 
Hiroshima or Nagasaki, Japan, by United States forces, or 
internment as a prisoner of war in Japan during World War II.  
38 C.F.R. § 3.309(d)(3)(ii).  The veteran has not alleged 
that he participated in any of these "radiation-risk 
activities."

Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease 
that may be induced by ionizing radiation and shall includes, 
along with specifically cited types of cancer, any other 
cancer, if manifested five years or more after exposure.  38 
C.F.R. § 3.311(b)(2)(5).  Where it is established that a 
radiogenic disease was first manifest to a compensable degree 
during the applicable presumptive period and it is contended 
that the disease is a result of exposure to ionizing 
radiation in service, a radiation dose estimate will be made.

Considering all the evidence of record, the Board finds that 
the preponderance of the evidence supports entitlement to 
service connection for the residuals of cancer of the larynx.  
Service medical records clearly show that the veteran 
received X-ray treatment for tonsillitis in service in 1952 
and VA Chief of Public Health and Environmental Hazards 
Officer has etiologically linked the veteran's development of 
laryngeal cancer in 1985 to his inservice X-ray treatment.  
In reaching this determination, the Board acknowledges the 
earlier medical opinions that the veteran's laryngeal cancer 
was not a result of inservice X-ray therapy; however, the 
Board finds more probative the March 2000 VA Chief of Public 
Health and Environmental Hazards Officer's opinion, as it was 
based on a dose estimate formulated by informal discussion 
with a radiology oncologist, which indicated a high radiation 
dose.  This had not been considered in reaching the earlier 
decisions.

Likewise, in finding that the veteran has current residuals 
of his laryngeal cancer, the Board acknowledges the most 
recent June 2000 VA compensation evaluation, in which the 
examiner found no objective evidence of current laryngeal 
cancer or residuals.  However, the Board finds more probative 
and persuasive VA treatment records, dating from August 1985 
to November 1994, indicating intermittent complaints of 
chronic hoarseness, submandibular pain, discomfort with 
swallowing and dry mouth, as well as the January 1995 and May 
1996 VA examiners' findings indicating the veteran had a 
coarse voice and right vocal cord erythema in 1995 and some 
scarring of the vocal cords secondary to the in situ cancer 
and its treatment in 1996.  The examiner opined that this in 
part caused the veteran's hoarseness.

Accordingly, the Board concludes that the preponderance of 
the evidence supports the veteran's claim of entitlement to 
service connection for residuals of laryngeal cancer. 38 
U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 1991 & West 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.311 (2001).



ORDER

Service connection for residuals of laryngeal cancer is 
granted, subject to the criteria governing the award of 
monetary benefits.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

